Citation Nr: 1115315	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  06-36 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from November 1942 to February 1946.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's petition to reopen her claim of entitlement to service connection for the cause of the Veteran's death.  In September 2007, the appellant testified at a Travel Board hearing at the St. Louis, Missouri RO, before the undersigned Veterans Law Judge. 

In February 2008, the Board issued a decision, reopening the appellant's claim, but then denying the claim on the merits.  The appellant subsequently submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (Court) indicating her disagreement with the denial of her claim.  The parties then filed a joint motion for remand.  By Order dated in August 2008, the Court granted the joint motion for remand, and vacated, in part, the February 2008 Board decision and remanded the appeal for readjudication consistent with the joint motion.  

In February 2009, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development.  The Board is satisfied that there has been substantial compliance with the remand directives set out in February 2009.  Stegall v. West, 11 Vet. App. 268 (1998).  The matter again came before the Board and in February 2010, the Board issued a decision denying the appellant's claim.  The appellant again submitted a notice of appeal to the Court indicating her disagreement with the denial of her claim.  The parties filed a joint motion for remand, and by Order dated in November 2010, the Court granted the joint motion for remand, vacated the Board's February 2010 decision, and remanded the appeal for readjudication consistent with the joint motion.  

Although further delay of this matter is regrettable, the appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on her part.


REMAND

The appellant essentially contends that the cause of the Veteran's death is related to service, and has advanced two etiological theories as to the cause of his death.  One theory is that his fatal cancer was linked to repeated X-rays the Veteran underwent during treatment for his wounds.  The other theory is that the shrapnel embedded in his body contained tungsten which caused the lymphoma.

The record reflects that the Veteran served during World War II and had multiple shell fragment wounds in February 1945 while serving in Germany, as well as multiple retained shell fragments thereafter.  

The Veteran died in October 1995 due to diffuse large cell lymphoma.  The fatal lymphoma (which initially was located in the pancreas) was first diagnosed in March and April 1995; there is no earlier medical evidence of this disability.

In February 2010, the Board issued a decision denying the appellant's claim.  The appellant appealed the decision to the Court.  The parties then filed a joint motion for remand.  By Order dated in November 2010, the Court granted the joint motion

In the joint motion for remand dated in November 2010, the parties essentially raised three issues with the Board's February 2010 decision.  First, the parties claimed the Board did not account for evidence in the Veteran's service treatment records (STRs) possibly indicating that he had lymphoma while in service.  In that regard, the parties noted that the Veteran's STRs showed he had a "rare w.b.c. [presumably "white blood count"]", and also noted his "w.b.c. as 16,300".  The parties cited an online resource for the proposition that a "normal w.b.c. is in the range of 4,500 to 11,000", and that abnormal white blood cell counts may be an indicator of lymphoma, as lymphoma can enter the blood and produce high white blood cell counts.  The parties concluded that as a result there was "some indication that the Veteran may have had lymphoma in service".  

Second, in the joint motion, the parties agreed that the Board did not provide adequate reasons and bases for favoring the opinion of the curator of the U.S. Army Ordnance Museum who provided an opinion regarding the presence of tungsten in the shell fragments that hit the Veteran.  The parties noted that in the March 2009 opinion, the curator stated that "the 88mm gun referred to in [the Veteran's] DD 214 was known for its multifunctional capabilities; Anti-tank (armor piercing (AP)), Anti-Aircraft, and Field Artillery".  The parties also noted that the Veteran's report of separation and discharge, while referencing the fact that he was twice wounded in service, did not indicate that he was wounded by a particular type of weapon, let alone a specific type of 88 mm caliber weapon.  The parties noted that while the  STRs did not identify a specific type of 88 mm weapon, the curator only discussed one of the several types of 88 mm weapons in use at the time the Veteran received his wounds, but did not account for other 88 mm weapons used by the German Army and whether these weapons could have used tungsten in the shells.  The parties cited an online resource, U.S. Army Medical Department, Office of Medical History, Enemy Ordnance Material, for the proposition that in WW II, the German Army utilized several weapons of 88 mm caliber: the Flak 18 anti-aircraft artillery piece; the Flak 36 tank main gun; the PAK 43 anti-tank gun; the 8.8 cm anti-tank rocket launcher; and the heavy 8.8 cm rocket launcher.  The parties concluded that in the March 2009 opinion, the curator was presumably referring to one specific type of 88 mm weapon, the Flak 41 88 mm.  The parties found that the curator did not discuss whether other German 88 mm caliber weapons, such as the heavy rocket launchers or anti-tank rocket launchers could have used tungsten in their munitions and whether these munitions could have produced shrapnel such as the kind that produced the Veteran's wounds.  The parties indicated it was unclear as to how the curator was able to conclude that the Veteran's wounds were the product of a particular model of 88 mm caliber weapon when such information was not contained in the  report of separation and discharge, and where the curator did not discuss other 88 mm caliber weapons that may have possibly caused the Veteran's wounds.  The parties concluded that upon remand, VA should request a new opinion from the curator or other ordnance expert regarding the nature of the weapon and munition(s) that caused the Veteran's wounds.  

Third, in the joint motion, the parties noted that while the curator opined as to whether the tungsten could have created shrapnel, the curator did not offer an opinion as to whether the steel or plastic encasing the shell's tungsten carbide core could have been contaminated by the tungsten core, and whether the steel and plastic casing could have produced shrapnel of the kind that caused the Veteran's wounds.  The parties agreed the Board should obtain an opinion from an ordnance expert as to whether the steel or plastic encasing the shell's tungsten carbide core could have been contaminated by tungsten and whether the steel and plastic casing could have produced shrapnel of the kind that caused the Veteran's wounds.  

Thus, in light of the Court's grant of the joint motion and the directions set out in the joint motion, the Board finds that another remand is warranted so that the RO can conduct additional evidentiary development, consistent with the joint remand.  

With regard to the first problem in the joint motion, that the Board did not account for evidence in the STRs possibly indicating that the Veteran had lymphoma in service, the parties cited to two STRs - a urinalysis report dated March 4, 1945 in which microscopic findings included "rare W.B.C.", and a blood work report dated February 23, 1945, in which W.B.C. was reported as "11,300".  It appears that the parties interpreted this W.B.C. reading as 16,300, however on closer inspection it appears that the comma was misinterpreted as a portion of the numeral 6.  In any event, a W.B.C. reading of 11,300 would still, according to the source cited by the parties in the joint motion, be above the normal "range of 4,500 to 11,000".  The parties indicated that these abnormal white blood cell counts may represent "some indication that the Veteran may have had lymphoma in service".  The Board notes that a review of the online resource cited by parties also shows that white blood cells "fight infection in the body".  Because subsequent blood work and urinalysis reports do not show abnormal white blood cell findings, it is also possible that the Veteran's abnormal white blood cell findings in February and March 1945 could be related to his multiple shell fragment wounds which were sustained on February 9, 1945.  Nonetheless, this is a medical issue that has been raised in the joint motion, and requires further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).

Furthermore, with regard to the second and third problems noted in the joint motion, the Board notes that these basically took issue with the opinion provided by the curator of the U.S. Army Ordnance Museum.  

With regard to the second problem, the parties noted the curator only discussed one of the several types of 88 mm weapons in use at the time the Veteran received his wounds, but did not account for other 88 mm weapons used by the German Army and whether these weapons could have used tungsten in the shells.  The parties also indicated it was unclear as to how the curator was able to conclude that the Veteran's wounds were the product of a particular model of 88 mm caliber weapon when such information was not in the record.  The parties concluded that VA should request a new opinion from the curator or other ordnance expert regarding the nature of the weapon and munition(s) that caused the Veteran's wounds.

In that regard, the Board notes that in the opinion provided by the curator of the U.S. Army Ordnance Museum, the curator did refer to an 88mm gun "referred to" in the veteran's DD Form 214.  A review of the record, however, does not show any reference to a "88 mm gun" being involved in the Veteran's shrapnel fragment wound injuries, nor was an 88 mm gun mentioned in his DD Form 214.  Rather, it appears that all that is known regarding the Veteran's severe shrapnel fragment wounds in service is that they were reportedly from  "high explosive shell fragments," "shrapnel from German 88 mm" and from shrapnel from an "88 mm shell".  In that regard, STRs show that in May 1945 orthopedic examination report it was noted that the Veteran was struck by shrapnel from a "88 mm shell", and in a medical record dated in January 1946 and a Certificate of Disability for Discharge dated in February 1946, it was noted that the Veteran was struck by "high explosive shell fragments".  However, the curator's opinion was that it was very unlikely that tungsten would have splintered and created shrapnel or caused such a wound, and that the bottom line was that no one produced ammunition containing tungsten for high explosive shrapnel shells.  Thus, the curator's bottom line is focused on the actual ammunition used, rather than the weapon.  However, in light of the joint motion, this matter should be referred to the curator (or other ordnance expert) for an opinion - to the extent possible - regarding the nature of the weapon and munition(s) that may have caused the Veteran's wounds.

Finally, with regard to the third problem in the joint motion, the parties noted that while the curator opined as to whether the tungsten could have created shrapnel, the curator did not offer an opinion as to whether the steel or plastic encasing the shell's tungsten carbide core could have been contaminated by the tungsten core, and whether the steel and plastic casing could have produced shrapnel of the kind that caused the Veteran's wounds.  Thus, on remand, the curator (or other ordnance expert) should be asked to opine whether the steel or plastic encasing a shell's tungsten carbide core could have been contaminated by tungsten, and whether the steel and plastic casing could have produced shrapnel of the kind that caused the Veteran's wounds.  

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's entire claims folder to an appropriate physician for a medical opinion.  The examiner is requested to review the record and provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any white blood cell abnormalities noted in the service treatment records (specifically - a urinalysis report dated March 4, 1945 in which microscopic findings included "rare W.B.C.", and a blood work report dated February 23, 1945, in which W.B.C. was reported as "11,300") are causally related to the Veteran's diffuse large cell lymphoma, from which he died in October 1995 and was first diagnosed in March/April 1995.  A complete rationale for any opinion expressed should be provided and the examiner is requested to comment on the significance of these laboratory findings.  If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated, as well as an explanation for this conclusion.

2. Request a supplemental opinion from the curator of the U.S. Army Ordnance Museum, or, if the curator is not available, another ordnance expert.  A copy of this remand, along with the prior opinion rendered by the curator, as well as any other documents deemed pertinent, should be sent to the curator of the U.S. Army Ordnance Museum, or another ordnance expert, to provide the following opinions:  

a.  Provide an opinion regarding the nature of the weapon and munition(s) that might have caused the Veteran's shrapnel fragment wounds in service.  The examiner should be advised that all that is known regarding the Veteran's severe shrapnel fragment wounds in service is that they were reportedly from  "high explosive shell fragments," "shrapnel from German 88 mm" and from shrapnel from an "88 mm shell".  The examiner should provide an opinion, taking into account all possible 88 mm weapons and munition(s) that may have been used by the German Army at the time of the Veteran's shrapnel fragment wounds, as to whether it is at least as likely as not (50 percent or greater likelihood) that these weapons and/or munition(s) could have used tungsten in the shells.  Reference should be made to the Flak 18 anti-aircraft artillery piece; the Flak 36 tank main gun; the PAK 43 anti-tank gun; the 8.8 cm anti-tank rocket launcher; the heavy 8.8 cm rocket launcher and any other specific type of 88 mm caliber weapon used by the German Army at that time.  A complete rationale for any opinion expressed should be provided.  If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated, as well as an explanation for this conclusion.

b. Provide opinions regarding whether it is at least as likely as not (50 percent or greater likelihood) that the steel or plastic encasing a shell's tungsten carbide core could have been contaminated by the tungsten core, and whether it is at least as likely as not (50 percent or greater likelihood) that the steel and plastic casing could have produced shrapnel of the kind that caused the Veteran's wounds.  A complete rationale for any opinions expressed should be provided.  If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated, as well as an explanation for this conclusion.

3. Thereafter, review the claims file and readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case.  After the appellant is afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

